DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 8/24/22 has been received. Claims 1, 7-10, 16, 17, and 19 are amended, claims 5, 6, 14, and 15 are cancelled, claims 20 and 21 are new, and claims 1-4, 7-13, and 16-21 are pending.  A specification to the amendment was also received and entered. 
Claim Objections
Claims 1, 7, 10, and 20 are objected to because of the following informalities: 
Claim 1, line 13: delete “contacts” and replace with “contacting”,
Claim 7, line 2: delete “plurality of” for consistency with the addition of “filaments” of line 1, 
Claim 10: “the second cheek pad contacting a portion of a left cheek of a wearer” should be revised to recite “the second cheek pad configured to contact a portion of a left cheek of a wearer”, 	Claim 20, line 4- “contacts” should be --contact--.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1007 of Figure 10. Note that the amendment to the specification of 8/24/2022 deleted the text in the specification (pg.14) referencing 1007 of Figure 10. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Claim 20 recites the foam cushion comprises a heat-moldable foam shell configured to substantially surround the portion of the head of the wearer, and a non heat-moldable foam interior surface configured to contacts a forehead of the wearer. The specification doesn’t disclose a foam cushion comprising a heat-moldable foam shell configured to substantially surround the portion of the head of the wearer and a non heat-moldable foam interior surface configured to contact a forehead of the wearer.  The specification discloses in paragraph 39: “In certain embodiments, an inner layer of a protective helmet as described herein comprises a shell configured to substantially surround a portion of the head of a wearer…”. There is no disclosure of the shell as a heat-moldable foam shell. Paragraph 40 discloses “Fig. 8 is a cross-section of one embodiment of a helmet 801 including an inner layer that comprises a shell 804 configured to substantially surround a portion of the head of a wearer..”. There is no disclosure of the shell as heat-moldable foam shell. The specification does provide support for an additional foam cushion 806 positioned on an interior surface of the helmet 801 and configured to contact a forehead of a user wearing the helmet 801.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen ‘267 in view of Ferrara ‘735. 
These claims receive benefit of the effective filing date of 3/23/16 as the 15/078,848 applicant supports the claimed subject matter.  Cohen discloses the invention substantially as claimed. Cohen teaches a helmet 10 comprising: an outer shell 20; an inner shell 40, the inner shell configured to substantially surround a portion of a head of a wearer (Figure 1 shows the configuration of the inner shell as shaped to substantially surround a portion of a head of a wearer), the inner shell 40 having an interior surface and an exterior surface; a compression unit 30, the compression unit 30 positioned between the outer shell 20 and inner shell 40 (shown in Fig.1), the compression unit 30 comprising a plurality of impact absorbers 31; the helmet comprising a foam cushion 50, the foam cushion 50 positioned within a front region of the helmet and contacts at least a portion of an interior surface of the inner shell 40, the foam cushion 50 having an interior surface configured to contact a forehead of the wearer; and at least one cheek pad 50 (shown in Figure 2), the at least one cheek pad configured to contact a portion of a cheek of the wearer, and at least a portion of the at least one check pad secured to the helmet 10. The inner shell 40 comprises a relatively rigid plastic material (polycarbonate or ABS resin as in par. 60) and the outer shell 20 comprises a deformable plastic material (thermoplastic open-cell polyurethane as in par.57), the deformable material is pliable to allow local deformation when subject to an incident force. Paragraph 52 discloses the material of inner shell 40 is harder than that of the outer shell 20 and therefore, the plastic material of the inner shell is a relatively rigid. For claims 10-13, Cohen teaches an interface layer 30 positioned between the outer shell 20 and inner shell 40 and the interface layer comprising a plurality of impact absorbers 31, with the exterior surface of the inner shell 40 contacting an interior surface of the interface layer 30. However, Cohen doesn’t teach the plurality of impact absorbers are elongated and the plurality of elongated impact absorbers comprise a plurality of filaments comprising a high aspect ratio, the aspect ratio in the range between 3:1 to 1000:1 or the plurality of filaments configured to elastically deform, the elastic deformation allowing the plurality of filaments to be movable from a deformed position during an impact force and return to its original position after the impact force is removed, the plurality of filaments are substantially perpendicular to the exterior surface of the inner shell, and the plurality of filaments comprises a material including a foam, an elastomeric foam and any combination thereof. Cohen doesn’t teach the elongated impact absorbers of the plurality of elongated impact absorbers are configured to buckle in response to an external incidental force causing compressive stress on the helmet. Ferrara teaches a helmet with a plurality of elongated impact absorbers in the form of a plurality of filaments 50 (Fig.4) positioned between an inner shell and outer shell, the plurality of filaments 50 comprising an aspect ratio including a range between 3:1 to 1000:1 (height may range from 1/8 in. to 1 in. and diameter (equivalent to width) may range from 1/8 in. to 1/2 in., as disclosed in par.63), and the plurality of filaments 50 configured to elastically deform, the elastic deformation allowing the plurality of filaments to be movable from a deformed position during an impact force and return to its original position after the impact force is removed, and the plurality of filaments comprise a foam material (TPE foam, par.63). The filaments are disclosed as compressible and par.71 discloses the energy-absorption of the filaments 50 during impact to the outer layer 20’ such that the filaments compress and when the force of the impact subsides, the compressed filaments are restored to their original shape. The filaments are not explicitly disclosed as substantially perpendicular to the exterior surface of the inner shell. Figured 4 and 7A appear to show the filaments 50 as substantially perpendicular to the exterior surface of the inner shell 28’ in that the term of degree “substantially” modifies the perpendicular orientation such that the relationship between the filaments and exterior surface is not required to be perpendicular and may veer from the perpendicular orientation to some degree. The filaments are disclosed as columnar and the bottom surface appears to be entirely secured to the inner shell such that the filaments would obviously be positioned substantially perpendicular to the exterior surface in order to initially receive an impact force at its upper end to disperse the impact forces through its length. In the embodiment of Figure 8A, Ferrara discloses the TPE foam filaments 50’ as configured to stretch and bend/buckle (Figures 8C,D show sidewalls of filament 50’ buckling during tangential impact (par.75) and also configured to elastically deform as disclosed in par. 76). Further, the elongated impact absorbers of the plurality of elongated impact absorbers are considered as configured to buckle in response to an external incidental force causing compressive stress on the helmet in that Cohen, as modified by Ferrara, discloses an equivalent elongated impact absorber structure disclosed as capable of buckling in par. 75 and Figures 8A,C,D and claim 1 doesn’t provide further structural details of the elongated impact absorbers configured to function in the claimed manner which distinguish the claimed elongated impact absorbers from the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the impact absorbers taught by Cohen with the elongated impact absorbers/plurality of filaments taught by Ferrara in that substitution of one impact absorbing structure with another would provide expected results of absorbing impact forces received by the outer shell of the helmet to prevent or reduce incidents of concussions received by the helmet wearer. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ferrara as applied to claim 1 above, and further in view of McInnis et al. (U.S. 2013/0254978). Cohen discloses the invention substantially as claimed. However, Cohen doesn’t teach the foam cushion comprises a heat-moldable foam shell configured to substantially surround the portion of the head of the wearer, and a non heat-moldable foam interior surface configured to contacts a forehead of the wearer. McInnis teaches that it’s known in the art to form a helmet including an impact absorbing foam contacting the wearer’s head such that the wearer’s body heat warms the foam, thereby softening it, for a more comfortable and snug fit of the helmet. Cohen’s foam cushion 50 is configured to contact a forehead of the wearer as previously discussed and the cushion is not disclosed as being heat-moldable such that the cushion is considered as non heat-moldable foam.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cohen’s helmet such that the foam cushion comprises a heat-moldable foam shell configured to substantially surround the portion of the head of the wearer, and a non heat-moldable foam interior surface configured to contacts a forehead of the wearer, in that McInnis teaches the heat-moldable foam shell would soften when the helmet is worn and provide a more comfortable and snug fit of the helmet due to the contoured foam shape. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glover (U.S. 2017/0196295) in view of Ferrara ‘735 and Cohen ‘267.  Glover discloses the invention substantially as claimed. Glover teaches a helmet comprising: an outer shell 103; and an inner shell 103, the inner shell configured to substantially surround a portion of a head of a wearer (Fig 2 shows the extents of the inner and outer shells as substantially surrounding a portion of a head of a wearer when worn), the inner shell having an interior surface and an exterior surface; a compression unit 105, the compression unit 105 positioned between the outer shell and inner layer, the compression unit 105 comprising a plurality of elongated impact absorbers, the plurality of impact absorbers comprise a plurality of filaments; wherein elongated impact absorbers of the plurality of elongated impact absorbers are configured to buckle in response to an external incidental force causing compressive stress on the helmet, the elongated impact absorbers comprise a solid cross section (par.25 discloses the impact absorber structures as formed from a compliant yet strong material that may include a core of a softer material). The filaments appear to have a length that is substantially greater than the width. However, Glover doesn’t teach the plurality of elongated impact absorbers comprise a plurality of filaments with an aspect ratio in the range between 3:1 and 1000:1, and the helmet comprising a foam cushion positioned within a front region of the helmet that contacts at least a portion of an interior surface of the inner shell, the foam cushion having an interior surface configured to contact a forehead of the wearer; and at least one cheek pad, the at least one cheek pad configured to contact a portion of a cheek of the wearer, and at least a portion of the at least one check pad secured to the helmet. Ferrara teaches a helmet with a plurality of elongated impact absorbers in the form of a plurality of filaments 50 (Fig.4) positioned between an inner shell 28 and outer shell 20, the plurality of filaments 50 comprising an aspect ratio including a range between 3:1 to 1000:1 (height may range from 1/8 in. to 1 in. and diameter (equivalent to width) may range from 1/8 in. to 1/2 in., as disclosed in par.63 and these values fall within the claimed range). In the embodiment of Figure 8A, Ferrara discloses the TPE foam filaments 50’ as configured to stretch and bend/buckle (Figures 8C,D show sidewalls of filament 50’ buckling during tangential impact (par.75)) and also configured to elastically deform as disclosed in par. 76). Further, the elongated impact absorbers of the plurality of elongated impact absorbers are considered as configured to buckle in response to an external incidental force causing compressive stress on the helmet in that Glover, as modified by Ferrara, discloses an equivalent elongated impact absorber structure disclosed as capable of buckling in par. 75 and Figures 8A,C,D and claim 1 doesn’t provide further structural details of the elongated impact absorbers configured to function in the claimed manner which distinguish the claimed elongated impact absorbers from the prior art.  Cohen teaches a helmet 10 including a foam cushion 50, the foam cushion 50 positioned within the front region of the helmet 10 (Figures 1 and 5 show a cushion positioned within the front region of the helmet) and contacts a forehead of the wearer, and at least one cheek pad 50 (shown in Fig.2), the at least one cheek pad secured to the helmet 10 via glue or hook and loop. Cohen discloses the pads/cushion as capable of dissipating impact forces received by the helmet to reduce incidence of brain concussions of the helmet wearer (col.3, lines 13-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Glover’s plurality of elongated impact absorbers and plurality of filaments with the claimed aspect ratio range taught by Ferrara, as this aspect ratio range provides the expected result of absorbing impact forces received by the outer shell of the helmet to prevent or reduce incidents of concussions received by the helmet wearer.  It also would have been obvious to modify Glover’s helmet to provide the claimed forehead and cheek cushion/pad, as Cohen teaches that it’s known in the helmet art to provide these pads to absorb impact forces and assist in preventing concussions. 

Response to Arguments
	Applicant’s remarks have been considered. Applicant submits that Cohen doesn’t teach pads that are elongated having the claimed aspect ratio configured to buckle in response to an incident force causing compressive stress. Applicant disagrees with the examiner’s rejection of the claims with Cohen in view of Ferrara, submitting that Ferrara doesn’t teach “a plurality of impact absorbers in the form of filaments of a high aspect ratio including a range between 3:1 to 1000:1” and that “the plurality of filaments 50 [are] configured to elastically deform..”(pg. 7).  Applicant notes that Ferrara is silent with respect to buckling and Ferrara’s members are shown instead to compress in an accordion-like fashion when force is applied, allowing airflow.. and Ferrara depicts “stretching and bending..during tangential impact”, the members are depicted as undergoing an asymmetrical compression.   The rejections have been revised as necessitated by the amendments to the claims and Applicant’s arguments are addressed by said rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732